Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 1 of 23 PageID #: 688



                               UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

  IZET BECIREVIC,

           Plaintiff,

  v.                                              CASE NO. 4:18-CV-00363-ALM-CAN

  NAVIENT,

        Defendant.
  ___________________________/

           DEFENDANT NAVIENT SOLUTIONS, LLC’S MOTION FOR SANCTIONS

           Mr. Becirevic is well-known to this Court, as are the facts of this case. He previously

  sued Educational Credit Management Corp. (“ECMC”) alleging various claims arising out of the

  same student loans and underlying events at issue here. See Exh. C, Docket, Becirevic v.

  Educational Credit Mgmt. Corp. (“Becirevic I”), No. 4:17-cv-00632-RAS-CAN (E.D. Tex.).

           Throughout the 89 docket entries in that case, Mr. Becirevic consistently represented that:

       •   ECMC told Mr. Becerivic that it would be placing his student loans in default, Exh. C-1,
           Becirevic I, Compl. [ECF No. 1], at 5; Exh. C-2, Becirevic I, Am. Compl. [ECF No. 17],
           at 3, ¶ 10; Exh. C-15, Becirevic I, Summary Judgment Response [ECF No. 76] at 2; Exh.
           C-17, Becirevic I, Exh. 4 to Summary Judgment Response [ECF No. 76-4];

       •   ECMC placed his student loans in default, Exh. C-2, Becirevic I, Am. Compl. [ECF No.
           17], at 3, ¶ 13; Exh. C-3, Becirevic I, Response [ECF No. 36] at 3 (specifically
           identifying March 21, 2017 as the date on which ECMC filed a default claim in
           connection with his student loans); Becirevic I, Exh. C-4, Exh. 2 to Response [ECF No.
           36-2] at 3 (“ECMC will create and pay a default claim.”); Exh. C-8, Becirevic I, Exh. 3
           to Summary Judgment Response [ECF No. 76-3]; and

       •   ECMC reported his student loans as in default, Exh. C-1, Becirevic I, Compl. [ECF No.
           1], at 5; Exh. C-2, Becirevic I, Am. Compl. [ECF No. 17], at 3, ¶ 14.

           Not only did he make these representations, Mr. Becirevic filed a Rule 11 motion for

  sanctions against ECMC, contending ECMC’s motion to dismiss his complaint was frivolous.

  Exh. C-5, Becirevic I, Motion [ECF No. 46]; see also Exh. C-6, Becirevic I, Exh. 4 to Motion

                                                    1
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 2 of 23 PageID #: 689



  Response [51-4] at 1, ¶ 2 (emphasis added) (“Declaration of Maura Rivard–Hoster contains false

  statements and I will seek appropriate relief and sanctions against your client because the

  evidence that I have produce[d] to you shows that Navient did not default my student loan. Also

  I will be seeking sanction against you and your law firm because you all know this information is

  false and you produce those information.”); id. at 1, ¶ 4 (“ . . . Maura Rivard Hoster sw[ore] that

  ECMC paid default claim but evidence shows that Navient did not default this claim.”).

         Now, having settled his claims against ECMC, he incredibly claims the exact opposite,

  alleging that Navient Solutions, LLC (“NSL”) (improperly identified in plaintiff’s Complaint as

  “Navient”) defaulted his loans:

         On March 23, 2017 [NSL] without notifying Plaintiff . . . defaulted two (2)
         student loans that were in forbearance agreement. After defaulting Plaintiff’s
         student loans, instead to notify Plaintiff that default claim is filed on March 23,
         2017, [NSL] intentionally mislead the Plaintiff on April 02, 2017 by notifying
         Plaintiff that his forbearance agreement was extended and that he is not required
         to make any payments until September 17 2017.

  Becirevic v. Navient (“Becirevic II”), No. 4:18-cv-00363-ALM-CAN (E.D. Tex.), Compl. [ECF

  No. 1] at 2, ¶ 6 (emphasis added); see also id. at 2, ¶ 7; 3, ¶ 8 (same). On this basis, Mr.

  Becirevic alleges NSL is guilty of fraud and breach of contract. Id. at 2-3. In addition to punitive

  damages, he seeks $800,000 in actual and noneconomic damages. Id. at 3-4.

         The central premise of this lawsuit, i.e., that NSL defaulted Mr. Becirevic’s student loans

  is false, and he knows it. See supra; see also Exh. B-3 (including copy of letter from ECMC to

  NSL dated March 23, 2017 showing that ECMC defaulted the student loans). In addition, NSL’s

  investigation has revealed that Mr. Becirevic fabricated the April 2, 2017 letter on which his

  fraud claim relies. See Exh. A at 4, ¶¶ 24(a)-(n). Because Mr. Becirevic has refused to withdraw

  his frivolous breach of contract and fraud claims against NSL after informal and formal requests,




                                                   2
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 3 of 23 PageID #: 690



  see Exhs. B-2, B-4, this Court should dismiss Plaintiff’s Original Complaint (“Complaint”) with

  prejudice and order that he pay all reasonable attorneys’ fees and costs incurred by NSL.

                                      I.       BACKGROUND

         Mr. Becirevic is the borrower on two federal Stafford loans, evidenced by a Federal

  Stafford Loan Master Promissory Note (“MPN”) issued under the Family Federal Education

  Loan Program (“FFELP”). Exh. A at 2, ¶ 5; Exh. A-1. FFELP loans are authorized by Title IV,

  Part B, of the Higher Education Act (“HEA”), as amended, 20 U.S.C. §§ 1071–1087. FFELP

  loans were made by private lenders, are insured by guaranty agencies, and are reinsured under

  guaranty agreements with the Department of Education (“ED”). Hassert v. Navient Sols., Inc.,

  232 F. Supp. 3d 1049, 1050 (W.D. Wis. 2017); see also Exh. C-7 at 4-10.

         The HEA authorized ED to “prescribe such regulations as may be necessary to carry out

  the purposes” of the FFELP. 20 U.S.C. § 1082(a)(1). Under that authority, the Secretary of ED

  enacted regulations to govern the collection of FFELP loans by lenders and guaranty agencies.

  E.g., 34 C.F.R § 682.411(a) (“In the event of delinquency on a FFELP loan, the lender must

  engage in at least the collection efforts described in paragraphs (c) through (n) of this section . . .

  .”); 34 C.F.R § 682.410(b)(6) (“A guaranty agency must engage in reasonable and documented

  collection activities on a loan on which it pays a default claim filed by a lender.”).

         Federal regulations also govern the processes by which a borrower may seek discharge of

  FFELP loans and, in the event of a default, obtain administrative review of a guaranty agency’s

  payment of a default claim. E.g., 34 C.F.R § 682.410(b)(5)(ii)-(vii) (governing the notice and

  hearing procedures following the payment of a default claim); 34 C.F.R. § 682.402(e) (setting

  procedures governing “false certification” discharges of federal student loans).




                                                    3
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 4 of 23 PageID #: 691



         At all time periods relevant to the Complaint, NSL serviced two FFELP loans disbursed

  under Mr. Becirevic’s MPN on March 17, 2008: (1) a loan in the original principal amount of

  $3,500, and (2) a loan in the original principal amount of $4,000 (“FFELP Loans”). Exh. A at 2,

  ¶¶ 7-8. The guarantor of Mr. Becirevic’s FFELP Loans is ECMC. Exh. A at 2, ¶¶ 9-10.

         On September 12, 2016, Mr. Becirevic submitted an Application for a False Certification

  Discharge to NSL. Exh. A at 2, ¶ 13; Exh A-4. Mr. Becirevic’s application required ECMC to

  accept assignment of Mr. Becirevic’s FFELP Loans. 34 C.F.R. § 682.401(b)(8)(i)(B). ECMC

  received the application no later than October 26, 2016. Exh. C-7 at 7; Exh. C-8; Exh. C-11.

  ECMC then evaluated the application under 34 C.F.R. § 682.402(e)(7). Id.

         In the interim, Mr. Becirevic also submitted an application to NSL seeking a temporary

  forbearance, and citing the pending review of his application for a loan discharge. Exh. A-5. On

  September 26, 2016, NSL notified Mr. Becirevic that his forbearance application was approved.

  Exh. A-6. Mr. Becirevic’s payments of the FFELP Loans were therefore suspended though April

  28, 2017. Id.

         ECMC denied Mr. Becirevic’s loan discharge application on November 28, 2016. Exh.

  A-8; Exh. C-5. ECMC notified Mr. Becirevic that he did not qualify for a discharge, stated the

  reason for its determination, and explained that he would be considered to be in default on the

  FFELP Loans unless he submitted a written statement to ECMC within 30 days acknowledging

  the debt or requesting an appeal of the denial. Exh. C-5; see also 34 C.F.R § 682.402(e)(7)(iii).

  In response to communications from Mr. Becirevic, ECMC’s Office of the Ombudsman further

  detailed the reasons for the denial of his application on or about December 5, 2016. Exh. C-11;

  see also Exh. C-12 (showing Mr. Becirevic was aware of the denial).




                                                 4
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 5 of 23 PageID #: 692



         Mr. Becirevic appealed the denial, requesting review by ED. Exh. C-12, C-13. ED

  agreed with ECMC and denied Mr. Becirevic’s application in a letter dated February 9, 2017.

  Exh. C-13. As a result, ECMC again notified Mr. Becirevic that he did not qualify for a

  discharge of his student loans, stated the reason for its determination, and explained that he

  would be considered to be in default on the FFELP Loans unless he submitted a written

  statement to ECMC acknowledging the loans within 30 days. Exh. C-16 (emphasis added) (“If

  you do not return the ‘False Certification Appeal Response’ form within 30 days, and your loan

  is held by the lender, ECMC will instruct your lender to file a default claim. Any forbearance or

  deferment the lender has placed on your loans will no longer be honored.”). Mr. Becirevic failed

  to do submit the required written statement. Exh. C-8, at 3, ¶ 14.

         Because Mr. Becirevic failed to comply with the applicable regulations, Exh. C-8 at 3, ¶

  14, EMC consequently initiated a default claim on his FFELP Loans on March 23, 2017, voiding

  the forbearance agreement with NSL. Id. at 3, ¶ 16 (“On March 23, 2017, ECMC as FFELP

  Guarantor, paid a default claim and was assigned all right, title, and interest in Becirevic’ s

  student loans.”); id. at 3, ¶ 17 (“Because Becirevic defaulted on his student loans and ECMC, as

  FFELP Guarantor, paid a default claim, any forbearance or deferment Becirevic may have

  previously had with any lender or servicer became void.”); C.F.R. § 682.402(e)(7)(vi) (“The

  agency shall pay a default claim to the lender within 30 days after the borrower fails to return

  either of the written statements described in paragraph (e)(7)(iii)(B) of this section.”); see also

  Exh. A-11 (notifying NSL that ECMC defaulted the FFELP Loans due to Mr. Becirevic’s failure

  to reaffirm the debt).

         On September 8, 2017, Mr. Becirevic sued ECMC alleging that it breached the

  forbearance agreement approved by NSL in September 2016 by attempting to collect on the



                                                   5
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 6 of 23 PageID #: 693



  defaulted student loans, made harassing calls in an attempt to collect the loans in violation of the

  Fair Debt Collection Practices Act, and violated the Fair Credit Reporting Act by reporting the

  student loans as in default. Exh. C-1 at 4-7. As noted above, Mr. Becirevic alleged throughout

  his lawsuit against ECMC that ECMC—and not NSL—defaulted his student loans. More

  important, many of the documents filed in Becirevic I were submitted under the penalty of

  perjury. Id. at 7; Exh. C-2 at 8; Exh. C-3 at 7.

         ECMC and Mr. Becirevic actively litigated Becirevic I through a court-mandated

  mediation on April 19, 2017, at which the parties’ settled. Exh. C. Less than one month later,

  however, Mr. Becirevic sued NSL swearing that it—not ECMC—defaulted his student loans.

  See Becirevic II, Compl. [ECF No. 1].

         On August 13, 2018, counsel for NSL wrote Mr. Becirevic notifying him that its

  investigation showed his claims were without legal or factual merit and requested that he

  voluntarily dismiss his Complaint before any additional costs were incurred by either party. Exh.

  B-3. In addition to summarizing its position, NSL enclosed relevant communications including

  letters from ECMC to NSL communicating the denial of his application for discharge,

  determining that ECMC would pay the student loans as a default claim, and confirming that

  ECMC had in fact defaulted Mr. Becirevic’s student loans as of March 23, 2017. Id.

         Mr. Becirevic responded:

         I do not waste so much time on your client offer. Everything in your client offer
         that was forwarded to my e mail today is not consistent with the evidence. I
         disclose today attached documents and your office is still denying something that
         shows in the face that is truth. This case is not going to be decided Court and
         not by your office or your client. You are welcome to file whatever you wish to
         file and I will respond to you whatever you file. Save your time and do not asking
         me again to dismiss this claim.




                                                     6
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 7 of 23 PageID #: 694



  Exh. B-4 (emphasis added). Attached to this communication was a copy of an April 2, 2017

  letter. That letter, which NSL did not have in its files, purported to show that NSL extended Mr.

  Becirevic’s forbearance on April 2, 2017, after allegedly defaulting his FFELP loans.

         On August 14, 2018, counsel for NSL asked that Mr. Becirevic reconsider his position:

         Understand that, as it stands, NSL will not settle this case. We strongly believe it
         has been filed in bad faith and without any legal or factual basis. Although you
         are a pro se plaintiff, you are bound by Federal Rule of Civil Procedure 11. We
         are not presently pursuing a Rule 11 sanctions motion because we wanted to give
         you the courtesy of a chance to dismiss your claims voluntarily.

         If you do not voluntarily dismiss your claims (or provide new information to
         support them), you will leave us with no other choice but to seek sanctions
         including an order requiring you to pay NSL’s attorneys’ fees incurred as a result
         of the lawsuit.

         We prefer to avoid this course of action and respectfully ask that you dismiss your
         lawsuit against NSL promptly.

  Exh. B-5. Mr. Becirevic again declined citing “the evidence that I have personally disclosure

  [sic] to your office.” Exh. B-6 (emphasis added). “You can argue that there is no basic for this

  lawsuit but also I can argue there is evidence to support my claim.” Id. (emphasis added).

         Compelled to litigate, NSL’s continued investigation of Mr. Becirevic’s Complaint

  revealed more troubling evidence of his bad-faith conduct: the April 2, 2017 letter serving as the

  only factual basis for his fraud claim (other than his false default allegation) was fraudulent.

         Carl O. Cannon, Senior Account Analyst with NSL, determined that the April 2, 2017

  letter purporting to be from NSL was not genuine and, further, that it had been fabricated, for the

  following reasons, among others that Mr. Cannon is prepared to testify about in camera.

     •   NSL has no copy of this letter in its system of record. Exh. A at 4, ¶ 24(a).

     •   NSL’s Correspondence History for the FFELP Loans does not indicate a letter
         was generated or mailed on April 2, 2017. Exh. A at 4, ¶ 24(b); Exh. A-2.




                                                    7
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 8 of 23 PageID #: 695



     •   The body of the letter does not contain the date on which Mr. Becirevic’s loan
         payments would resume. Exh. B-1; Exh. A at 4, ¶ 24(c); Exh. A-6; Exh. A-12.

     •   The letter does not identify a forbearance end date. Exh. B-1; Exh. A at 4, ¶
         24(d); Exh. A-6; Exh. A-12.

     •   The first page of the letter does not include a necessary barcode. Exh. B-1; Exh.
         A at 4, ¶ 24(e); Exh. A-6; Exh. A-12.

     •   The first page of the letter does not include a “Letter Code” identifying the type of
         letter generated. Exh. B-1; Exh. A at 4, ¶ 24(f); Exh. A-6 (containing an F146
         code, designating a system generated forbearance approval letter); Exh. A-12.

     •   The second page of the April 2, 2017 letter is identified as “Page 1 of 1.” Exh. B-
         1; Exh. A at 4, ¶ 24(g).

     •   The loan numbers and forbearance dates on the second page of the April 2, 2017
         letter appear to use a different font and/or font size. Exh. B-1; Exh. A at 4, ¶
         24(h).

     •   A default claim payment from ECMC was received from Mr. Becirevic’s student
         loans on March 23, 2017 and posted to the loans on March 29, 2017. The
         effective date of the default is March 23, 2017. As a result of the claim payment
         being posted on March 29th, NSL could not have processed or approved
         forbearance or send out any correspondence. Receipt of a claim payment from
         the guarantor terminates any further servicing activity since the loan is no longer
         owned or serviced by the loan servicer or lender. Exh. B-1; Exh. A at 4-5, ¶ 24(i).

     •   The April 2, 2017 letter bears no resemblance to the September 26, 2017 and May
         3, 2018 forbearance approval letters that NSL generated and mailed to Mr.
         Becirevic in connection with his FFELP Loans. Exh. A at 5, ¶ 24(j); Exh. A-6;
         Exh. A-12.

         On December 10, 2018, NSL served a copy of this sanctions motion to Mr. Becirevic via

  e-mail and U.S. Mail asking that he dismiss his frivolous Complaint with prejudice. Exh. B at 2,

  ¶ 9. He again declined and, as a result, NSL has no choice but to seek appropriate relief.




                                                   8
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 9 of 23 PageID #: 696



                                   II.        LEGAL STANDARD

          Rule 11 provides in relevant part:

          (b) Representations to the Court. By presenting to the court a pleading . . . an
          attorney or unrepresented party certifies that to the best of the person’s
          knowledge, information, and belief formed after an inquiry reasonable under the
          circumstances: (1) it is not being presented for any improper purpose, such as to
          harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2)
          the claims, defenses, and other legal contentions are warranted by existing law or
          by a nonfrivolous argument for extending, modifying, or reversing existing law or
          for establishing new law; (3) the factual contentions have evidentiary support or,
          if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the denials of factual
          contentions are warranted on the evidence or, if specifically so identified, are
          reasonably based on belief or a lack of information.

  Fed. R. Civ. P. 11(b). “If, after notice and a reasonable opportunity to respond, the court

  determines that Rule 11(b) has been violated, the court may impose an appropriate sanction on

  any . . . party that violated the rule or is responsible for the violation.” Fed. R. Civ. P. 11(c).

          “An inquiry reasonable under the circumstances requires an inquiry of the facts and law

  specific to the claim contained in the pleading at the time it is signed and filed.” Margetis v.

  Furgeson, No. 4:12-CV-753, 2015 WL 6688063, at *10 (E.D. Tex. Sept. 29, 2015), aff’d, 666

  Fed. Appx. 328 (5th Cir. 2016) (citation omitted).

          The determination of whether a reasonable inquiry into the facts has been made in
          a case will, of course, be dependent upon the particular facts; however, the district
          court may consider such factors as the time available to the signer for
          investigation; . . . the feasibility of a prefiling investigation; . . . the complexity of
          the factual and legal issues; and the extent to which development of the factual
          circumstances underlying the claim requires discovery. As to the determination of
          whether a reasonable inquiry into the law has been made, a district court may
          consider the time available . . . to prepare the document; the plausibility of the
          legal view contained in the document; the pro se status of a litigant; and the
          complexity of the legal and factual issues raised.

  Thomas v. Capital Sec. Services, Inc., 836 F.2d 866, 875–76 (5th Cir. 1988). “[I]t is insufficient

  that a party’s “subjective belief and purpose are innocent; it is also necessary that such mental



                                                      9
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 10 of 23 PageID #: 697



  state be based upon reasonably inquiry, objectively analyzed, into the basis for the facts alleged

  and into the law.’” Margetis, 2015 WL 6688063, at *10 (quoting Harlyn Sales Corp. Profit

  Sharing Plan v. Kemper Fin. Servs., Inc., 9 F.3d 1263, 1270 (7th Cir. 1993)).

         Like attorneys, pro se litigants must be honest with the Court. Cheatam v. JCPenney Co.,

  Inc., No. 1:16-CV-00072-MAC, 2016 WL 7743028, at *4 (E.D. Tex. Nov. 10, 2016), report and

  recommendation adopted, 1:16-CV-72, 2017 WL 123806 (E.D. Tex. Jan. 12, 2017) (dismissing

  pro se plaintiff’s claims for violating her duty of candor). They are permitted “‘some additional

  latitude in pleading.’” Margetis, 2015 WL 6688063, at *10 (emphasis added) (quoting Taylor v.

  C.I.R., 350 F. App’x 913, 915 (5th Cir. 2009)). But pro se plaintiffs are “held to the same ethical

  standards as any other party who appears before the court.” Cheatam v. JCPenney Co., Inc., No.

  1:16-CV-00072-MAC, 2016 WL 7743028, at *4 (E.D. Tex. Nov. 10, 2016), report and rec.

  adopted, No. 1:16-CV-72, 2017 WL 123806 (E.D. Tex. Jan. 12, 2017) (emphasis in original).

  “‘[P]ro se status is not a license to litter the dockets of the federal courts with patently baseless

  suits.’” Margetis, 2015 WL 6688063, at *10 (quoting Taylor, 350 F. App’x at 915).

         In cases where existing rules, such as Rule 11, do not provide an adequate remedy,

  federal district courts also have the inherent power to sanction. United States Dist. Court S. Dist.

  of Texas Victoria Div. Sarco Creek Ranch v. Greeson, 167 F. Supp. 3d 835, 845–46 (S.D. Tex.

  2016) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 50 (1991) (“[W]hen there is bad-faith

  conduct in the course of litigation that could be adequately sanctioned under the Rules, the court

  ordinarily should rely on the Rules rather than the inherent power. But if in the informed

  discretion of the court, neither the statute nor the Rules are up to the task, the court may safely

  rely on its inherent power.”)). Reliance on the Court’s inherent authority sanction is appropriate




                                                   10
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 11 of 23 PageID #: 698



  “when there is a ‘wide range of willful conduct’ implicating multiple rules[.]” Id. (quoting

  Woodson v. Surgitek, Inc., 57 F.3d 1406, 1418 (5th Cir. 1995)).

         “Under its inherent power to sanction, the Court may dismiss a case (when the plaintiff

  has engaged in sanctionable conduct) or impose default judgment (when the defendant has

  engaged in sanctionable conduct) when necessary to deter ‘bad faith or willful abuse of the

  judicial process.’” Id. (quoting Woodson, 57 F.3d at 1417). “Bad faith and willful abuse have

  been found when a party or its counsel maintains patently unreasonable litigation positions or

  engages in contumacious behavior that deliberately subverts a court’s administration of a case.”

  Id. (citations omitted). “In addition, the Court may assess attorney’s fees when a party has acted

  in bad faith, vexatiously, wantonly, or for oppressive reasons.” Tesco Corp. v. Weatherford

  Intern., Inc., No. CIV.A. H-08-2531, 2014 WL 4244215, at *2 (S.D. Tex. Aug. 25, 2014)

  (citations omitted) (internal quotation marks omitted).

         “It has been recognized that bad faith may exist not only in the original bringing of a

  lawsuit, but in the later conduct of the litigation, and bad faith which arises at any stage in the

  litigation will give rise to the court’s inherent power to impose sanctions.” Pope v. Fed. Exp.

  Corp., 138 F.R.D. 675, 683 (W.D. Mo. 1990), aff’d in part, vacated in part, 974 F.2d 982 (8th

  Cir. 1992).

         As discussed below, the evidence clearly and convincingly shows that the only two

  allegations of fact of any import in Mr. Becirevic’s Complaint are false, with one of the

  allegations based on a fabricated letter produced to NSL during the course of discovery. Under

  any standard, Mr. Becirevic’s bad faith conduct is sanctionable, his claims should be dismissed

  with prejudice, and NSL should be granted all proper relief to undo the harm it has suffered,




                                                  11
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 12 of 23 PageID #: 699



  including an award of its attorneys’ fees and costs in defending Mr. Becirevic’s objectively

  meritless claims.

                        III.        ARGUMENT AND AUTHORITIES

         A. Mr. Becirevic’s breach of contract claim is based on a false allegation of fact.

         “The elements of a breach of contract claim are (1) the existence of a valid contract, (2)

  the performance or tendered performance by the plaintiff, (3) breach of the contract by the

  defendant, and (4) damages to the plaintiff resulting from that breach.” Harris v. Am. Prot. Ins.

  Co., 158 S.W.3d 614, 622-23 (Tex. App.—Fort Worth 2005) (citations omitted).

         Here, Mr. Becirevic alleges that NSL entered into a forbearance agreement with him on

  September 26, 2016, in which he was not required to make any student loan payments until April

  28, 2017. Exh. D at 2, ¶ 7. According to Mr. Becirevic, he performed his obligations under the

  forbearance agreement, but NSL “willfully breach[ed] the agreement and filed a default claim[]

  on March 23, 2017, without notifying Plaintiff that [a] default claim was filed while Plaintiff

  loans were in [an] approved forbearance agreement.” Id.

         As detailed above, Mr. Becirevic’s allegation that NSL filed a default claim on March 23,

  2017, is false. ECMC initiated a default claim on Mr. Becirevic’s FFELP loans because Mr.

  Becirevic failed to reaffirm his debt after his false certification discharge application was denied.

  See supra. Mr. Becirevic’s claim for breach of contract lacks any basis in fact and, rather than

  being formed based upon reasonable inquiry and analysis, was falsely made in an effort to

  extract a settlement from NSL.

         Mr. Becirevic’s pro se status does not absolve him of his duty of candor to the Court, and

  his knowingly false allegation that NSL defaulted his loans clearly violates his ethical

  obligations. He therefore should be sanctioned under Rule 11 and/or the Court’s inherent power.



                                                   12
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 13 of 23 PageID #: 700



         B. Mr. Becirevic’s fraud claim is based on fabricated evidence.

         To recover for fraud, Mr. Becirevic must show that (1) NSL made a statement; (2) the

  statement was material; (3) the statement was false; (4) when the statement was made, NSL

  knew it was false or made it recklessly, as a positive assertion, without knowledge of its truth;

  (5) NSL made the statement with the intention that Mr. Becirevic would act on it; (6) Mr.

  Becirevic actually relied upon the statement; and (7) Mr. Becirevic’s reliance on the statement

  harmed him. See Italian Cowboy Partners v. Prudential Ins., 341 S.W.3d 323, 337 (Tex. 2011).

         Mr. Becirevic alleges that NSL falsely represented that a prior forbearance agreement

  was extended, and he was injured because NSL subsequently defaulted his student loans. Exh. D

  at 3, ¶ 8. Key to Mr. Becirevic’s claim are the allegations that NSL “without notifying Plaintiff

  defaulted two (2) student loans” and then “intentionally and knowingly mislead the Plaintiff” by

  sending a letter dated April 2, 2017, extending his forbearance through September 17, 2017.

  Exh. D at 3, ¶ 8. As discussed above, the allegation that NSL defaulted his student loans is

  knowingly false. See supra. Even more damning, the April 2, 2017 letter on which Mr.

  Becirevic’s fraud claim rests was fabricated—presumably by Mr. Becirevic or someone acting

  on his behalf. See supra.

         Ignoring the many other legal defenses that would be available to NSL, Mr. Becirevic’s

  fraud claim—a serious allegation of intentional bad acts by NSL—is undeniably founded on

  perjury and evidence tampering. There are few circumstances more deserving of sanctions.

         C. NSL gave Mr. Becirevic 21-days’ notice and a chance to withdraw his complaint.

         As a condition precedent to seeking sanctions under Rule 11, a movant must give notice

  and at least twenty-one (21) days to respond. See Fed. R. Civ. P. 11(c)(2). NSL served this

  motion to Mr. Becirevic on December 10, 2018. Exh. B at 2, ¶ 9. As a result, NSL met its duty



                                                 13
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 14 of 23 PageID #: 701



  to give Mr. Becirevic notice and an opportunity to respond. Sanctions are appropriate because

  Mr. Becirevic refused to withdraw his fraudulent claims against NSL.

         D. The circumstances justify severe sanctions to punish Mr. Becirevic’s bad-faith
            claims, to protect the integrity of the Court, and to deter similar acts.

         Once a court finds that Rule 11 sanctions are appropriate, it has broad discretion to

  impose monetary or nonmonetary sanctions, including dismissal of a plaintiff’s complaint with

  prejudice. Jabary v. McCullough, 325 F.R.D. 175, 183 (E.D. Tex. 2018). The sanction imposed

  generally should be “the least severe sanction that adequately furthers the purpose of the Rule.”

  Merriman v. Sec. Ins. Co. of Hartford, 100 F.3d 1187, 1194 (5th Cir. 1996) (citation omitted);

  see also Tesco Corp., 2014 WL 4244215, at *2 (quoting Chambers v. NASCO, Inc., 501 U.S. 32,

  43 (1991)) (recognizing that sanctions under the Court’s inherent authority must “‘[b]ecause of

  their very potency . . . be exercised with restraint and discretion’”).

         The main purpose of Rule 11 is “to deter baseless filings,” Bullard v. Chrysler Corp., 925

  F. Supp. 1180, 1191 (E.D. Tex. 1996) (citation omitted), and “‘to spare innocent parties and

  overburdened courts from the filing of frivolous lawsuits,’” Cappa Fund III, L.L.C. v. Actherm

  Holding, A.S., No. 3:10–cv–897–L, 2011 WL 817384, at *2 (N.D. Tex. Feb. 21, 2011), rec.

  adopted, 2011 WL 816861 (N.D. Tex. Mar. 9, 2011) (quoting Kurkowski v. Volcker, 819 F.2d

  201, 204 (8th Cir. 1987)). Another important purpose of Rule 11 is to deter abuse of the judicial

  process. Johnese v. Jani-King, Inc., No. CIV.A. 3:06CV0533-D, 2008 WL 631237, at *2 (N.D.

  Tex. Mar. 3, 2008); see also Tesco Corp., 2014 WL 4244215, at *2 (citation omitted)

  (recognizing courts have inherent authority to punish conduct that abuses the judicial process).

         “Among the greatest injuries any litigant, pro se or otherwise, can cause upon her fellow

  parties and the court is the hindering of the judicial process . . . .” Cheatam, 2016 WL 7743028,

  at *4. “Lying cannot be condoned in any formal proceeding. . . . Our legal system is dependent


                                                    14
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 15 of 23 PageID #: 702



  on the willingness of the litigants to allow an honest and true airing of the real facts.” Johnese,

  2008 WL 631237, at *2 (citation and internal quotation marks omitted). A plaintiff who makes

  knowingly false statements under oath hinders the judicial process and is subject to Rule 11

  sanctions. See Jones v. Ruiz, No. A-08-CA-788-SS, 2011 WL 197872, at *5, n.4 (W.D. Tex. Jan.

  19, 2011) (“Any party or witness who lies under oath is subject to the penalties of perjury; and

  any lawyer or unrepresented party who suborns perjury, knowingly makes false representations

  to the Court, or fails to conduct a reasonable inquiry into factual matters, faces (among other

  things) sanctions under Federal Rule of Civil Procedure 11(c).”).

         Similarly, a party who fabricates evidence abuses the judicial process. See, e.g., Nichols

  v. Klein Tools, Inc., 949 F.2d 1047, 1049 (8th Cir. 1991) (quoting Pfizer, Inc. v. Int’l Rectifier

  Corp., 538 F.2d 180 (8th Cir. 1976)) (affirming the district court’s conclusion that fabrication of

  evidence is “‘the most egregious [type of] misconduct directed to the court itself . . .’” and

  amounted to “fraud on the court”); Vargas v. Peltz, 901 F. Supp. 1572, 1580 (S.D. Fla. 1995)

  (finding the fabrication of evidence was an “intentional fraud upon the court”).

         In cases involving such severe misconduct, the harsh remedy of dismissal with prejudice

  is proper. See, e.g., Brown v. Oil States Skagit Smatco, 664 F.3d 71, 78–79 (5th Cir. 2011)

  (approving a district court’s conclusion that “dismissal of the complaint in its entirety was the

  only effective sanction” where the plaintiff committed perjury to further his own interests in

  litigation); Pope v. Fed. Exp. Corp., 974 F.2d 982, 984 (8th Cir. 1992) (affirming the dismissal

  of a lawsuit based on “the district court’s finding that manufactured evidence and perjured

  testimony had been introduced in an attempt to enhance the case through fraudulent conduct”);

  Greeson, 167 F. Supp. 3d 835, 846 (exercising the court’s inherent power to sanction a plaintiff

  who fabricated evidence and lied to the court by dismissing the plaintiff’s claims with prejudice).



                                                  15
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 16 of 23 PageID #: 703



           The deterrent effect of dismissal with prejudice is two-fold. Cheatam, 2016 WL 7743028,

  at *7. First, if a pro se plaintiff is unable and unwilling to pay a monetary sanction, “the

  imposition of monetary sanctions alone will not deter such future misconduct because the

  offending litigant does not possess the resources to satisfy the monetary sanctions.” Id. (citation

  omitted). “Second, the willingness to deceive one’s fellow litigants, as well as the court, is such a

  severe misdeed that outright dismissal in the first instance is an appropriate course of action[.]”

  Id. “‘Litigants must know that the courts are not open to persons who would seek justice by

  fraudulent means.’” Id. (quoting Vargas v. Peltz, 901 F. Supp. 1572, 1582 (S.D. Fla. 1995)).

           In addition to dismissal, courts routinely hold that a plaintiff engaging in such bad-faith

  conduct should be obligated to pay the defendant’s attorneys’ fees and costs incurred. See

  Greeson, 167 F. Supp. 3d at 850 (dismissing the plaintiff’s claim and ordering the payment of

  attorneys’ fees and costs based on fabricated documents and lies) (citing NASCO, Inc. v.

  Calcasieu Television & Radio, Inc., 894 F.2d 696, 706 (5th Cir. 1990) aff’d sub nom. Chambers

  v. NASCO, Inc., 501 U.S. 32, 111 S.Ct. 2123, 115 L.Ed.2d 27 (1991) (affirming the district

  court’s imposition of attorney’s fees under its inherent power when plaintiff litigated in bad faith

  and produced fraudulent testimony to the court); Shangold v. Walt Disney Co., No. 03 CIV. 9522

  (WHP), 2006 WL 71672, at *1 (S.D.N.Y. Jan. 12, 2006), aff’d, 275 Fed. Appx. 72 (2d Cir.

  2008),     and    aff’d,   275    Fed.    Appx.     72    (2d    Cir.   2008)     (imposing    death

  penalty sanctions and awarding attorneys’ fees under the court’s inherent power where plaintiffs

  fabricated evidence); Tesco, 2014 WL 4244215, at *7 (recognizing that in cases of perjury a

  court may still “award attorney[s’] fees as a sanction in addition to [ ] dismissal”))

           Given Mr. Becirevic’s egregious conduct, this Court should find both types of sanctions

  are necessary and appropriate.



                                                    16
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 17 of 23 PageID #: 704



            i.   Mr. Becirevic’s perjury supports dismissal of his claims with prejudice.

         Mr. Becirevic’s conduct in this case is analogous to the plaintiff in Brown v. Oil States

  Skagit Smatco, 664 F.3d 71 (5th Cir. 2011). There, the plaintiff had filed two separate lawsuits: a

  an earlier personal injury lawsuit and a Title VII discrimination lawsuit. Id. at 78. In his personal

  injury lawsuit, the plaintiff testified under oath that he left his job with the defendant solely due

  to back pain relating to an accident. Id. In the Title VII case at issue in Brown, the same plaintiff

  testified under oath that he left his job with the defendant solely because of racial harassment and

  life-threatening activity related to the harassment. Id.

         When the defendant discovered the directly contradictory testimony, it moved for

  sanctions including dismissal of the Title VII case with prejudice. Id. The magistrate judge

  agreed that dismissal was appropriate, noting that the plaintiff “‘has been caught lying under

  oath’” and that “‘[h]e committed perjury in one or perhaps both of the depositions.’” Id. The

  magistrate judge’s report and recommendation further noted that, “‘not everyone like [the

  plaintiff] will be caught. When it is discovered, the penalty needs to be severe enough to deter

  such conduct.’” Id. The district judge adopted the magistrate’s report recommendation, dismissed

  all counts of the plaintiff’s complaint with prejudice. The plaintiff appealed.

         The Fifth Circuit affirmed the district court’s decision in the Title VII case, finding the

  plaintiff’s perjury “especially concerning:”

         [The plaintiff] failed to mention racial harassment in the first deposition to bolster
         his personal injury claim, and [the plaintiff] failed to mention his back pain in the
         second deposition to bolster his Title VII claim. [The plaintiff] deceitfully
         provided conflicting testimony in order to further his own pecuniary interests in
         the two lawsuits and, in doing so, undermined the integrity of the judicial process.
         Through his perjured testimony, [the plaintiff] committed fraud upon the court,
         and this blatant misconduct constitutes contumacious conduct.




                                                    17
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 18 of 23 PageID #: 705



  Id. Considering the seriousness of the plaintiff’s offense, the Fifth Circuit further concluded that

  the district court correctly found that lesser sanctions would be inadequate. Id.at 78-79.

         Mr. Becirevic’s conduct in this case is nearly identical. In Becirevic I, he repeatedly and

  correctly stated that ECMC initiated and paid a default claim in connection with his student

  loans. Now, having settled his case with ECMC, he alleges the direct opposite—despite his prior

  statements and all documentary evidence to the contrary (including sworn summary judgment

  evidence in Becirevic I). The only conclusion to be drawn is that Mr. Becirevic has deceitfully

  given conflicting testimony to further his own pecuniary interests and, in doing so, has

  undermined the integrity of the judicial process by committing an ongoing fraud on this Court.

  See Greeson, 167 F. Supp. 3d at 850 (recognizing perjury “necessarily involve[s] bad faith”).

  Accordingly, this Court should conclude that the sanction of dismissal with prejudice is the least

  severe sanction that will sufficiently punish and deter Mr. Becirevic’s bad-faith conduct.

           ii.   Mr. Becirevic’s fabrication of evidence support dismissal of his claims with
                 prejudice.

         In addition to committing perjury and a fraud upon the Court, Mr. Becirevic has also

  fabricated evidence – yet another reason his claims should be dismissed with prejudice.

         Fabrication of documentary evidence in litigation, while rare, is not without precedent.

  For example, in Pope v. Fed. Exp. Corp., 138 F.R.D. 675 (W.D. Mo. 1990), aff’d in part,

  vacated in part, 974 F.2d 982 (8th Cir. 1992), the plaintiff fabricated a document to support her

  pending sexual harassment claim. Id. at 677. Suspicious circumstances relating to the

  document’s production and late appearance caused the defendant to retain an “expert document

  examiner.” See id. at 678. The defendant’s expert testified, among other things, that the critical

  message contained within the exhibit has been manufactured by cutting certain words from the

  original version of the document and affixing new works from a new message. Id. at 679.


                                                   18
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 19 of 23 PageID #: 706



  Further, at a hearing on a motion for sanctions, the plaintiff’s attorney conceded that the

  document “had been manufactured, or was a photocopy of a manufactured document.” Id. at 678.

  At the same time, the “plaintiff was evasive, hesitant, talked in generalities, qualified her

  answers, was argumentative, and frequently looked to her attorney before she would answer.” Id.

         Considering the weight of the evidence, the trial court found that discovery responses,

  testimony, and court filings offered by the plaintiff contained false statements. Id. at 681.

  Further, the plaintiff made those filings at a time she knew they “were not well-grounded in fact”

  and relied on the fabricated document “when plaintiff knew it was false.” Id. The Pope court

  accordingly had no difficulty finding she offered “pleadings for improper purposes, including

  harassment and a needless increase in litigation costs.” Id.; see also id. at 683 (“[P]laintiff

  knowingly advanced a document which she knew was not what she represented it to be, and that

  she relied upon it in her pleadings. She repeatedly attempted to promote the use of the document

  on her behalf in this litigation, even though she knew it was manufactured. She acted in bad faith

  and with improper purpose in a manner which jeopardizes the integrity of the judicial system.”).

         Like the Fifth Circuit in Brown, the Pope court granted a dismissal with prejudice:

         Dismissal of a lawsuit, to be sure, is among the harshest of sanctions. However,
         the severity of the misdeed here compels such harshness. The manufactured
         document would have been the linchpin of plaintiff’s case. Permitting this lawsuit
         to proceed would be an open invitation to abuse the judicial process. Litigants
         would infer they have everything to gain, and nothing to lose, if manufactured
         evidence merely is excluded while their lawsuit continues. Litigants must know
         that the courts are not open to persons who would seek justice by fraudulent
         means.

  Pope, 138 F.R.D. at 683 (emphasis added).

         This Court should follow suit, both to punish Mr. Becirevic and to deter similar conduct.

  See Johnese, 2008 WL 631237, at *2 (“[W]hen dismissing a case for fraudulent litigation




                                                 19
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 20 of 23 PageID #: 707



  conduct, the court does so not only as a remedy for harm incurred by other parties, but also as a

  deterrent to future litigants who might consider engaging in similar conduct.”).

         That Mr. Becirevic is pro se is no defense to such conduct, as this Court recognized in

  Cheatam v. JCPenney Co., Inc., No. 1:16-CV-00072-MAC, 2016 WL 7743028 (E.D. Tex. Nov.

  10, 2016), report and recommendation adopted, No. 1:16-CV-72, 2017 WL 123806 (E.D. Tex.

  Jan. 12, 2017) (Hawthorn, J.). The plaintiff in Cheatam sued her former employer alleging

  wrongful termination, defamation, and other claims. Id. at *1. The employer sought dismissal of

  the case with prejudice citing fraudulent witness statements incorporated into the plaintiff’s

  pleadings. Id. at *2. This Court found the totality of the evidence, including the plaintiff’s

  inability to produce the original statements, supported the employer’s contention that the plaintiff

  had committed a fraud on the Court. Id. at *6. The Court reasoned in part that the plaintiff’s

  “fabrication of evidence was manufactured to corroborate vital elements of [her] retaliation and

  Title VII claims, and thus was ‘designed to improperly influence the court in its decision.’” Id.

  (quoting First Nat. Bank of Louisville v. Lustig, 96 F.3d 1554, 1573 (5th Cir. 1996)).

         Turning to the question of sanctions, the Court recognized that the pro se plaintiff was

  “afforded greater leniency with respect to the standards required of both her pleadings and

  associated evidence production.” Id. at *4 (citation omitted). But the plaintiff was not excused

  from the ethical standards governing all litigants—attorney or not. Id. Because the plaintiff

  engaged in “[o]ne of the most extreme methods by which one may tamper with the judicial

  process,” the Court found her conduct supported dismissal with prejudice. Id. (citation omitted).

  Further, the imposition of “issue-related sanctions” such as striking the fabricated statements

  would have been insufficient because they went to the heart of the plaintiff’s claims and would

  have effectively disposed of the case anyway. Id. (citation omitted).



                                                  20
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 21 of 23 PageID #: 708



         This Court should hold similarly, and dismiss Mr. Becirevic’s Complaint with prejudice.

  Any lesser sanctions would be insufficient to remedy Mr. Becirevic’s misconduct; moreover, the

  striking of his false statements and fabricated evidence would effectively end his claims anyway.

  However, the Court should not stop at dismissal under the egregious facts of this case.

  Additional sanctions are needed to resolve the harm inflicted on NSL, and to adequately deter

  other litigants from committing similar acts.

          iii.   Mr. Becerivic should reimburse all attorneys’ fees and costs incurred by NSL.

         Among the greatest injuries any litigant, pro se or otherwise, can cause upon her
         fellow parties and the court is the hindering of the judicial process: “tampering
         with the administration of justice . . . involves far more than an injury to a single
         litigant. It is a wrong against the institutions set up to protect and safeguard the
         public.” Chambers, 501 U.S. at 44 (quoting Hazel-Atlas Glass Co. v. Hartford-
         Empire Co., 322 U.S. 238, 245 (1944)).

  Cheatam, 2016 WL 7743028, at *4. “[T]he reality is that “[a] litigious plaintiff pressing a

  frivolous claim, though rarely succeeding on the merits, can be extremely costly to the defendant

  and can waste an inordinate amount of court time.’” Margetis, 2015 WL 6688063, at *15

  (quoting Harrelson v. United States, 613 F.2d 114, 116 (5th Cir. 1980)).

         By filing and pursuing this fraudulent case, Mr. Becirevic has wasted this Court’s time

  and resources and caused NSL to incur substantial unnecessary fees and costs. His abuse of the

  judicial process is precisely the type of conduct that warrants both the dismissal of his claims

  with prejudice and an order to reimburse NSL for all reasonable fees and costs it incurred to

  defend those claims. See Greeson, 167 F. Supp. 3d at 850 (dismissing the plaintiff’s claim and

  ordering the payment of attorneys’ fees and costs based on fabricated documents and lies).

         No lesser sanction will adequately deter Mr. Becirevic and similar plaintiffs from

  continuing with this action. No lesser sanction will prevent Mr. Becirevic and similar plaintiffs




                                                  21
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 22 of 23 PageID #: 709



  from further abusing the litigation process at NSL’s expense. No lesser sanction will adequately

  deter similar bad acts by Mr. Becirevic and similar plaintiffs in the future.

                                    IV.        CONCLUSION

         The civil justice system serves a vital function in our society. While far from
         perfect, it is the best method humankind has ever devised for determining the
         truth. When the system is abused . . ., the risk is not just that the truth will be
         distorted in a single case—itself a dire result. The even graver consequence is
         reduced public confidence in the ability of the justice system to deliver true and
         fair judgments. As a result, the sanctions for such conduct must be severe.

 Greeson, 167 F. Supp. 3d at 853. Mr. Becirevic’s breach of contract and fraud claims are founded

 on knowingly false statements and fabricated evidence. For all of the reasons above, the sanctions

 for his bad-faith conduct must be severe. NSL accordingly requests that the Court dismiss his

 Complaint with prejudice, award NSL its reasonable attorneys’ fees and costs incurred, set a

 hearing to determine the amount of reasonable attorneys’ fees and costs to which NSL is entitled,

 and award NSL all further relief to which NSL may be justly entitled.



  Dated: January 15, 2019                               /s/ Adam C. Ragan
                                                        Adam C. Ragan
                                                        State Bar No. 24079172

                                                        HUNTON ANDREWS KURTH LLP
                                                        1445 Ross Avenue, Suite 3700
                                                        Dallas, Texas 75202
                                                        214-979-3000
                                                        214-740-7110 (fax)
                                                        aragan@huntonak.com

                                                        ATTORNEYS FOR DEFENDANT
                                                        NAVIENT SOLUTIONS, LLC




                                                   22
Case 4:18-cv-00363-ALM-CAN Document 37 Filed 01/15/19 Page 23 of 23 PageID #: 710



                                 CERTIFICATE OF SERVICE

         I certify that on January 15, 2019, a copy of the foregoing document was filed

  electronically with the Clerk of the Court using the CM/ECF system, which will send

  notification of such filing to all parties and counsel of record. A copy also was mailed to Mr.

  Becirevic via regular and certified mail at the following address: Izet Becirevic, 2008 Laurel

  Lane, Plano, Texas 75074.


                                                     /s/ Adam C. Ragan
                                                     Adam C. Ragan




                                                23
